UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1628


TODD M. JACK, MS, PhD, Trustee,

                  Plaintiff - Appellant,

             v.

PRESIDENT CUTLER DAWSON,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:09-cv-00032-gec)


Submitted:    January 20, 2010              Decided:   February 3, 2010


Before MICHAEL and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Todd M. Jack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Todd   M.   Jack    appeals    the    district    court’s    order

dismissing this action pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)

(2006).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     Jack v. Dawson, No. 5:09-cv-00032-gec (W.D. Va.

May 20, 2009).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2